Title: George Jefferson to Thomas Jefferson, 12 March 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
             
                     Richmond 
                     12th March 1810.
          
           I have duly received your favor of the 7th inclosing Messrs Shoemaker & Son’s conditional dft on G. & J. for 200$.—As
			 we have heard nothing of their flour, have never transacted business for them at all, and know nothing of them, except of their bad management at your mill, we of course cannot become responsible even for this small amount, until we have something actually in hand.—As however the remittance of such a trifle to Howell & Jones would not be attended with the smallest inconvenience to G. & J, had I not as well remit it to them without waiting to see if these people will place flour in our hands as they propose? 
		  
          
            I am Dear Sir Your Very humble servt
            
                  Geo. Jefferson
          
        